Title: Thomas Jefferson to George Jefferson, 3 March 1811
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Mar. 3. 11.
          
            My letter of Feb. 9. from Poplar Forest informed you of the sale of my tobo and of the disagreeable situation of my wheat crop in Bedford.  I staid there till the last day of February in the hope of withdrawing it from the mill there and sending it down to Scott’s to be ground and forwarded to Richmond. but altho’ the mill dam was carried away a second time they refused to let me withdrawing withdraw my wheat. they think themselves safe in assuring me that it will be delivered ground in 3. weeks.  there will be about 250. barrels, out of which a sum of a little over 900. D will be to be paid to messrs Morris & Dunnington as soon as the flour shall have been disposed of by you. I find on my return here yesterday your favor of the 15th inclosing a note for renewal for Feb. 26. I regret extremely my recieving it so late. I now sign and inclose it. before another renewal, you will recieve the amount of my tobo about 3000.D. to be applied to the reduction of this note, after which I should be glad to sign the new notes so long beforehand as to prevent any lapse like the present being occasioned by my journies to Bedford, which take place 3. or 4 times a year and keep me absent near a month at a time. I have not yet had time to enquire whether they have begun yet to send off my wheat flour from this place. the tobacco here is not ready yet.—Have you been able to find any good sallad oil for me? Affectionately yours
          
            Th:
            Jefferson
        